Citation Nr: 0216277	
Decision Date: 11/13/02    Archive Date: 11/25/02

DOCKET NO.  99-20 428A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran had active military service from October 1966 to 
May 1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1997 rating decision of the 
Reno, Nevada, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO denied service connection for PTSD.  In 
August 2001, the Board remanded the case to honor the 
veteran's request for a Board hearing at the RO the RO. 


FINDING OF FACT

There is a competent medical evidence of a diagnosis of PTSD 
attributing it to in-service stressors, and there is 
corroborating evidence that the alleged in-service stressors 
occurred.  


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 
1154, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.304 (2001) and as amended at 67 Fed. Reg. 10331-10332 
(March 7, 2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3,159 and 
3.326(a)).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual background

The veteran's DD Form 214 shows he served in the United 
States Army and received the "Vietnam Service Medal" and 
"Republic of Vietnam Campaign Medal with Device" (VCM).  
His specialty was an ammunition storage specialist.  His 
service personnel records show that while he was in Vietnam, 
he was with the "40th Ord Co" and the "571st Ord Co".

An October 1991 VA hospitalization summary report shows that 
the veteran was diagnosed with various chemical dependencies 
and PTSD.  

February and March 1992 treatment records from the Vet Center 
show that the psychologist stated that the veteran was 
suffering from exposure to war trauma, post war 
homecoming/reentry, and PTSD.  

A September 1994 private psychiatric report shows that the 
veteran was diagnosed with PTSD.  The private physician 
stated that the veteran had PTSD from his service in Vietnam, 
but noted that it had been aggravated by a post-service 
accident, which occurred in May 1993.  He stated that veteran 
had flashbacks and other frightening recollections of his 
experience in Vietnam.

A September 1994 private treatment report shows that the 
veteran reported that he suffered considerably in Vietnam 
with death all around him.  The private psychologist stated 
that the veteran suffered from PTSD.

An August 1996 VA outpatient treatment report shows that the 
examiner entered an assessment to rule out PTSD.  A separate 
August 1996 outpatient treatment report shows a diagnosis of 
PTSD.  An October 1996 treatment report shows that the 
veteran reported a history of combat in Vietnam.  He stated 
he saw many deaths and danger during that time.  The veteran 
reported recurrent nightmares and flashbacks.    In June 
1997, the veteran reported having flashbacks from Vietnam and 
trouble sleeping.  He stated that his flashbacks consisted of 
seeing dead bodies and hearing the sounds of helicopters and 
smelling death.  The examiner noted that the veteran had been 
diagnosed with PTSD.  

In June 1997, the veteran submitted a description of his 
stressors.  He stated his compound received incoming mortar 
and rocket attacks and that there were fire explosions.  He 
added that he saw wounded men with missing limbs.  The 
veteran stated that he was hospitalized when he injured his 
left wrist and that he could smell death.  He described 
feeling confused and anxious.

In a February 1998 letter from the United States Armed 
Services Center for Research of Unit Records (USASCRUR), the 
director stated that the "40th Ord Co" received incoming 
rounds in February 1969 and was hit by a rocket attack at 
that time as well.  He added that extracts had been attached 
to the letter, which documented 21 standoff attacks at Da 
Nang during the veteran's tour of duty.  The director stated 
that these attacks resulted in 6 personnel being killed in 
action and 51 personnel being wounded in action.  

An April 1998 VA psychiatric evaluation report shows that the 
examiner found that the veteran did not have PTSD.  More 
recent VA clinical records show the diagnosis of PTSD and 
mention an ammunition dump incident.

At his Board hearing in September 2002, the veteran 
essentially repeated that that he had been subjected to 
rocket and mortar attacks while he was in Vietnam and that he 
had witnessed people being killed.  He testified that was 
receiving treatment for PTSD through the VA.  

Criteria

Service connection may be granted for a disability resulting 
from personal injury or disease contracted in the line of 
duty.  38 U.S.C.A. § 1110.  Service connection connotes many 
factors but basically it means that the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service 
in the Armed Forces, or if preexisting such service, was 
aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  Each 
disabling condition shown by a veteran's service records, or 
for which he seeks a service connection must be considered on 
the basis of the places, types and circumstances of his 
service as shown by service records, the official history of 
each organization in which he served, his medical records and 
all pertinent medical and lay evidence.  Determinations as to 
service connection will be based on review of the entire 
evidence of record, with due consideration to the policy of 
the Department of Veterans Affairs to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  38 C.F.R. § 3.303(a).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). 

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  Nothing in the language or history of that 
statute or any VA regulation suggests a more specific 
definition.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case-
by-case basis.  VA may issue regulations clarifying the types 
of activities that will be considered to fall within the 
scope of the term.  VAOPGCPREC 12-99.

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
Additionally, if the claimed stressor is related to the 
claimant having been a prisoner-of-war, prisoner-of-war 
experience which satisfies the requirements of Sec. 3.1(y) of 
this part will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f), (effective prior to March 7, 
1997).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. If the evidence establishes that the veteran was a 
prisoner-of-war under the provisions of Sec. 3.1(y) of this 
part and the claimed stressor is related to that prisoner-of-
war experience, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions, or 
hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304(f) as amended 
effective March 7, 1997, 64 Fed. Reg. 32807-32808 (June 18, 
1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Duty to Assist

There have been changes in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the VCAA now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West Supp. 2002).  VA has issued final 
regulations to implement the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3,159 and 3.326(a)).  According to Congress it was 
intended that the VCAA will apply to pending claims.

Among other things, this law redefines the obligations of VA 
with respect to the duty to assist and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order). 

In implementing the VCAA, VA provided in section 3.159(c)(1) 
that it will make reasonable efforts to help a claimant 
obtain relevant records from non-Federal-agency sources and 
relevant records in the custody of a Federal agency or 
department.  This record contains VA and USASCRUR records and 
private medical records that are relevant to the current 
appeal.  There appears to be no basis for further delay since 
the record is supplemented with probative evidence that shows 
VA and the appellant, in part, met the obligation to assist 
with regard to development of the record.  

Regarding the medical evidence VA provided, in part, in 
section 3.159(c)(4)(i)(B) of the new regulations that a 
medical examination or opinion would be necessary when the 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim.  The first element is 
met through the medical evidence that includes VA treatment 
reports and a VA examination report that address the 
existence of PTSD.   

The appellant was afforded the opportunity to submit 
arguments in support of the claim.  The record shows that the 
appellant was given ample opportunity to identify additional 
evidence that could support the claim.  

Thus, in light of his action and the development completed at 
the RO, the Board finds that the relevant evidence available 
for an equitable resolution of the appellant's claim has been 
identified and obtained.  McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997).  See also Baker v. West, 11 Vet. App. 163, 169 (1998); 
Grivois v. Brown, 6 Vet. App. 136, 139 (1994); Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992).  

Service connection for PTSD

To establish service connection for PTSD the three elements 
necessary are as follows: 1) a current medical diagnosis of 
PTSD; 2) credible supporting evidence that the claimed in-
service stressor actually occurred; and 3) medical evidence 
of a causal nexus between current symptomatology and the 
specific claimed in-service stressor. 

Here, the veteran currently has a diagnosis of PTSD and he 
reported having experienced stressors during service in 
Vietnam that have, in essence, been disputed until the 
USASCRUR was able to confirm them.  See Cohen v. Brown, 10 
Vet. App. 128, 137 (1997).  In YR v. West, 11 Vet. App. 393 
(1998), the Court held that to establish service connection 
for PTSD, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of the stressor.  However, here the 
question was not whether there is a competent diagnosis but 
whether the alleged stressors occurred.

The amendment of section 3.304(f) was intended to correct 
certain regulatory deficiencies principally regarding PTSD 
claims based upon combat stressors.  Also in Cohen it was 
pointed out that the 1996 amending of VA rating criteria 
pertaining to mental disorders included adoption of the 
nomenclature of DSM-IV (American Psychiatric Association, 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
ed. 1994), and that 38 C.F.R. § 3.304(f) did not specifically 
set forth any requirements regarding the sufficiency of a 
stressor and the adequacy of symptomatology to support a 
diagnosis of PTSD.  

The amendment required that the medical evidence diagnosing 
PTSD comply with 38 CFR 4.125(a), which requires that 
diagnoses of mental disorders conform to DSM-IV.  See Harth 
v. West, 14 Vet. App. 1 (2000) (noting that VA regulations as 
amended in 1996 adopted this nomenclature which provides two 
requirements as to the sufficiency of a stressor: (1) A 
person must have been exposed to a traumatic event in which 
he experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others and (2) the person's response must have involved 
intense fear, helplessness, or horror.)

The record shows the veteran was afforded a VA examination, 
where the examiner determined that the veteran did not have 
PTSD.  However, there are numerous medical records, both VA 
and private, which show diagnoses of PTSD.  The VA 
examination in March 2002 that found PTSD noted stressors 
that included an ammunition dump incident.  In each instance, 
the professional was presumably aware of the applicable 
diagnostic criteria for PTSD then in effect and took them 
into account.  Cohen, 10 Vet. App. at 140.  The examinations 
occurred prior to the regulatory changes in the psychiatric 
rating criteria.  In any event, as explained in Cohen, in 
1995 VA regulations had adopted the nomenclature of the 1980 
third edition of the DSM (DSM-III).  Resolving any reasonable 
doubt in favor of the veteran, the Board finds that the 
veteran has a competent diagnosis of PTSD.   

The changes to section 3.304(f) in 1999 are significant since 
they clarify the significance of the determination of 
engaging in combat with the enemy in the adjudication on the 
merits.  The amendment in 2002 was not a substantive change 
to this provision.  If the claimed stressor is not combat 
related, a veteran's lay testimony is insufficient to 
establish the occurrence of the stressor, and must be 
corroborated by credible supporting evidence.  

However, if the veteran engaged in combat with the enemy, he 
is entitled to have his lay statements accepted, without the 
need for further corroboration, as satisfactory evidence that 
the claimed events occurred, unless his descriptions are not 
consistent with the circumstances, conditions, or hardships 
of service, or unless the Board finds by clear and convincing 
evidence that a particular asserted stressful event did not 
occur.  Gaines v. West, 11 Vet. App. 353 (1998), referring to 
Cohen, 10 Vet. App. at 146-47.  The determination of the 
material fact of whether a veteran engaged in combat is thus 
a critical part of the adjudication of a PTSD claim in 
general, and specifically in this case.  See Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).

In this case, the veteran did not receive any award or 
citation that could be accepted as satisfactory evidence that 
the veteran engaged in combat.  Rather, the veteran has 
stated that while he was in Da Nang, he was exposed to both 
mortar and rocket attacks and witnessed incoming explosions.  
He stated that this frightened him.  This has been confirmed 
by the USASCRUR, wherein the director indicated that the 
records corroborated the veteran's alleged stressors.

In Pentecost v. Principi, 16 Vet. App. 124 (2002), the 
veteran had stated he had been exposed to enemy rocket 
attacks while in service and did not assert that this was 
combat related.  Unit records substantiated the veteran's 
allegation.  Id. at 127-28.   The Board had denied the 
veteran's claim for PTSD because it determined that the 
veteran's noncombat stressor had not been corroborated.  Id., 
supra.  The Court reversed the Board's determination and held 
that the unit records corroborated the veteran's assertion 
that enemy rocket attacks occurred during the time period he 
was stationed at the airbase.  Id. at 128-29.  The Court 
further held that the veteran had offered independent 
evidence of the occurrence of a stressful event, and the 
evidence implied his personal exposure.  Id. at 128.  
Additionally, the Court noted that the Board had neglected to 
consider the holding in Suozzi v. Brown, 10 Vet. App. 307 
(1997), which case rejected the idea that the veteran had to 
corroborate "every detail including the appellant's personal 
participation" in a claim for service connection for PTSD, 
with regard to whether a veteran had established a verifiable 
stressor.  

The facts in this case are reasonably close to those in 
Suozzi and Pentecost.  For example, here the veteran has 
stated that his in-service stressors included being subjected 
to rocket and mortar attacks.  This has been substantiated by 
the unit reports received from the USASCRUR.  When viewed in 
the light most favorable to the veteran, the Board finds that 
the veteran has corroborated the claimed stressors.  Thus, 
there is competent evidence of record to corroborate the 
veteran's alleged in-service stressors.

In summary, the veteran has brought forth competent evidence 
of a current diagnosis of PTSD and stressors and evidence of 
a nexus between the diagnosis and the veteran's in-service 
stressors.  Additionally, the veteran's in-service stressors 
have been corroborated.  Accordingly, the Board concludes the 
critical elements that must be present to support service 
connection for PTSD are shown, and the appeal is granted.


ORDER

Entitlement to service connection for PTSD is granted.



		
	Mark J. Swiatek
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

